Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar, Reg. No. 34,423 on February 21, 2022.
The application has been amended as follows: 
Amend claims 11-12 as follows: Cancel claims 11 and 12.

Allowable Subject Matter

Claims 1-8, 10 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an inspection apparatus of a semiconductor device, comprising: a first probe configured to contact a wherein the conductive member includes a first hole, and the first probe is configured to contact the first portion via the first hole in combination with all other elements in claim 1.

Regarding claims 2-6, the claims are allowed as they further limit allowed claim 1.

Regarding claim 7, the prior art of record does not teach alone or in combination an inspection apparatus of a semiconductor device, comprising: a first probe configured to contact a first portion of the semiconductor device, a conductive member configured to oppose a second portion of the semiconductor device; a detector configured to apply a first voltage between the semiconductor device and the first probe, to apply a conductive member voltage between the semiconductor device and the conductive member, and to detect a current flowing in the first probe, 3Application No. 16/799,980 Reply to Office Action of November 26, 2021 a second probe, the first voltage having a first polarity of one of positive or negative when referenced to a potential of the semiconductor device, the conductive member voltage having a second polarity of the other of positive or negative when referenced to the potential of the conductive member includes a first hole and a second hole, the first probe is configured to contact the first portion via the first hole, and the second probe is configured to contact the third portion via the second hole in combination with all other elements in claim 7.

Regarding claims 8 and 10, the claims are allowed as they further limit allowed claim 7.
 
Regarding claim 14, the prior art of record does not teach alone or in combination an inspection apparatus of a semiconductor device, comprising: a first probe configured to contact a first portion of the semiconductor device; a conductive member configured to oppose a second portion of the semiconductor device; and 5Application No. 16/799,980 Reply to Office Action of November 26, 2021 a detector configured to apply a first voltage between the semiconductor device and the first probe, to apply a conductive member voltage between the semiconductor device and the conductive member, and to detect a current flowing in the first probe, an insulating layer, the first voltage having a first polarity of one of positive or negative when referenced to a potential of the semiconductor device, the conductive member  conductive member includes a plurality of first holes in combination with all other elements in claim 14.

Regarding claims 15-18, the claims are allowed as they further limit allowed claim 14.

Regarding claim 19, the prior art of record does not teach alone or in combination a method for inspecting a semiconductor device, comprising using a head part to apply a first voltage between the semiconductor device and a first probe, to apply a conductive member voltage between the semiconductor device and a conductive member, and to detect a current flowing in the first probe, the head part including the first probe and the conductive member, the first probe being configured to contact a first portion of the semiconductor device, the conductive member being configured to oppose a second portion of the semiconductor device; the first voltage having a first polarity of one of positive or negative when referenced to a potential of the semiconductor device, the conductive member voltage having a second polarity of the other of positive or negative when referenced to the potential of the semiconductor device wherein the conductive member includes a first hole, and the first probe is configured to contact the first portion via the first hole in combination with all other elements in claim 19.

Regarding claim 20, the claims are allowed as they further limit allowed claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858